The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  It is noted, however, that the Krag reference itself teaches both the resonating markers aspect in combination with a radiopaque marker, as will be described below is the detailed rejections of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatved by the manner in which the invention was made.

Claims 1-11, 13-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krag et al. (WO 02/39917) in view of Cooper et al. (US Patent No. 6,692,494).
Regarding claims 1 and 6, Krag teaches systems and methods for locating and defining a target location within a human body (see Title).  On page 37, in the paragraph between lines 10-24, Krag teaches the following
[T]he wireless implantable marker 1100 can be a resonating marker or another type of marker as described below in more detail with reference to Figures 23A-33. In general, at least one wireless implantable marker 1100 is implanted at a location relative to the target location 1000. In the embodiment shown in Figure 22, one wireless implantable marker 1100 is implanted within the target location T and another wireless implantable marker 1100 is implanted 20 adjacent to the target location T. In several embodiments, the wireless implantable markers 1100 emit a response energy in reaction to an excitation energy emitted by the position detection system 1200. The position detection system 1200 can sense the intensity of the response energy and determine the location of the individual implantable markers 1100 relative to a reference location.

e.g., from page 37, lines 10-24) – “the resonating marker includes a casing 1140 composed of a biocompatible material, a signal element 1150 within the casing 1140, and a fastener 1160” (see page 39, lines 10-11).  On page 41, Krag states that “Figures 24-30 are side elevation views of several implantable markers 1101-1107 in accordance with embodiments of the invention. Each implantable marker 1101-1107 shown in Figures 24-30 has a biocompatible casing 1140. Additionally, the implantable markers 1101-1107 can also include a signal element 1150 or 1150a for emitting a resonating signal”.  In other words, the markers 1101-1107 illustrated in Figures 24-30 comprise the resonating signaling feature and also have a casing 1140.  Krag then adds at the bottom of page 41 that “Figures 31-33 are side elevation views of several embodiments of implantable markers 1108-1110 in accordance with additional embodiments of the 30 invention… The implantable markers 1108-1110 also include at least one identifier 1170 that is on and/or in the casing 1140. The identifier 1170 can be a radiopaque material that reflects radiation energy”.  Therefore, Krag teaches an embodiment in which a radiopaque material may reside on and/or in the casing 1140 of an implantable marker.  Finally, on page 42, Krag states “The identifiers 1170 provide another feature for distinguishing one marker from another that can be used in addition to, or in lieu of, using signal elements 1150 that emit different frequencies” (see lines 5-7 on page 42; emphasis added).  Therefore, Krag teaches an implantable marker that comprises both a resonating features (e.g., akin to “a magnetic transponder” as claimed) and radiopaque bands 1170 (see Figures 31 and 32; akin to the claimed “an imaging element”).
Therefore, Krag teaches a marker (as claimed in claim 1) and a capsule with a transponder (as claimed in claim 6) and an imaging element.  As illustrated in Figures 24-33 and described on pages 41-42 (detailed in the preceding paragraph), the marker may have any number of different fastener configurations that may utilize shape-memory structures (see at least the loops of Figure 25; see page 41, lines 13-15).
see page 41, lines 25-27), there is no fastener that is described as “an expandable cylindrical section, … configured to move between a stored position having a first size and a deployed position having a second size greater than the first size” that allows fluid flow therethrough in the deployed position (as required by both claims 1 and 6).
Cooper teaches methods and devices for creating collateral channels in the lungs (see Title).  “Figures 5A-5W illustrate various configuration of implantable conduits” (see column 8, lines 42-43).  “FIG. 5A illustrates an implant or conduit 500 placed within a natural airway 100… the structure of the insert 500 also maintains patency of the airway 100 and the channel 112” (see column 19, lines 43-50).  “A variation of the invention includes an expandable conduit, either one that is self-expanding, or one that expands in diameter in relation to any applied radial, or axial force. For example, the conduit may be expanded into an opening of the natural airway upon the inflation of a balloon” (see column 6, lines 50-60).  “FIGS. 5L and 5M illustrate another variations of a self-expanding conduit 536” (see column 21, lines 3-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stent-like anchoring device in the lungs, as taught by Cooper, within the system and methods of Krag because although Krag does not expressly teach a stent-like fastener, the reference does teach that “the fasteners 1160 can have different configurations than the particular types” explicitly taught therein, and stent-like devices are well known in the art for anchoring within hollow bodily passageways, such as the lungs; accordingly, thus the use of any one anchoring technique to perform the method taught by Krag would amount to choosing from a finite number of anchoring devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).
Regarding claims 2 and 7, the struts of the stent shown in Figure 5A of Cooper are helical.
Regarding claims 3 and 8, Cooper teaches that “A simple variation of the conduit 870 may be constructed from a metal tube, such as 316 stainless steel, titanium, titanium alloy, nitinol, etc.” (see column 24, lines 17-30; emphasis added).
see page 11, lines 22-24).
Regarding claims 5 and 10, Cooper teaches that “in FIG. 5K, the conduit 536 may be constructed from a flat material 538 having a spring or springs 540. As shown in FIG. 5L, the conduit 536 is formed by rolling the assembly. The spring 540 provides an expanding force against the material 538” (see column 21, lines 3-10; note that the figure numbers are corrected in this quotation, as they were incorrect in the document).  These springs 540 read on the resilient member in claims 5 and 10.
Regarding claims 11, 14, it is noted that Figures 23A of Krag illustrates a wireless implantable marker having a “signal element 1150 can be a resonating circuit that includes a 15 core 1152, a coil 1154 wrapped around the core 1152, and a capacitor 1156 connected to the coil 1154” (see page 39, lines 14-16).  Similarly, radiopaque markers may be wrapped around the casing of the marker, as shown in Figure 32 (for example).  By these configurations of such a marker (e.g., the combination of the resonating circuit shown internally in Figure 23A with the radiopaque elements on the casing as shown in Figure 32), Krag teaches first and second contrast elements (e.g., the multiple rings formed by 1170 being first, second, third, and fourth contrast elements in Figure 32) for which the radiographic centroid substantially coincides with the magnetic centroid of the magnetic transponder (i.e., the core 1150).


    PNG
    media_image1.png
    237
    613
    media_image1.png
    Greyscale


see claim 62 on page 68 of Krag).

Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krag in view of Cooper as applied to claims 11 and 14 above, and further in view of Sirimanne et al. (US Patent No. 6,356,782).
Krag in combination with Cooper is described above with respect to claims 11 and 14.  While Krag teaches a radiopaque element on or in the casing 1140 of a wireless implantable marker, and also that this “identifier” may be “metal bands around the casing” (see claim 62 on page 68), Krag fails to specify the exact type of metal that would be used.
Sirimanne teaches a subcutaneous cavity marking device and associated method (see Title).  Sirimanne teaches the following:
An important aspect of the invention is that the marker may be radiopaque, echogenic, mammographic, etc. so that it can be located by non-invasive techniques. Such a feature can be an inherent property of the material used for the marker. Alternatively, a coating or the like can be added to the marker to render the marker detectable or to enhance its detectability. For radiopacity, the marker may be made of a non-bioabsorbable radiopaque material such as platinum, platinum-iridium, platinum-nickel, platinum-tungsten, gold, silver, rhodium, tungsten, tantalum, titanium, nickel, nickel-titanium, their alloys, and stainless steel or any combination of these metals.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one of gold, platinum or tungsten (or combinations of these metals) to create the radiopaque bands in Krag, as Sirimanne suggests these exact metals for the same purpose, because although Krag does not expressly teach gold, platinum or tungsten as the metal used to create the “metal bands around the casings”, the reference does generally teach metal bands for identifiers, which may be radiopaque elements, and gold, platinum and tungsten are well known in the art as metals that provide radiopaque characteristics to implantable markers for localization via imaging; accordingly, thus the use of any one to perform the method and/or create the device taught by Krag would amount to choosing from a finite number of metals to use for the KSR v. Teleflex).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M KISH/           Primary Examiner, Art Unit 3799